          Case 6:19-cv-00532-ADA Document 106 Filed 11/11/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    UNILOC 2017 LLC,                             §    Civil Action No. 6:19-cv-532-ADA
                                                 §
                  Plaintiff,                     §
                                                 §
    v.                                           §    PATENT CASE
                                                 §
    APPLE INC.,                                  §
                                                 §    JURY TRIAL DEMANDED
                  Defendant.
                                                 §


                     APPLE’S MOTION TO STAY PENDING TRANSFER

         Apple respectfully moves to stay this case pending transfer to the Northern District of

California (NDCAL).

         On November 9, 2020, the Court of Appeals for the Federal Circuit (CAFC) granted

Apple’s writ of mandamus and ordered this case transferred to the NDCAL. On that same day,

Apple contacted counsel for Uniloc noting that, in light of the CAFC decision, activity in this

District should be stayed pending transfer to the NDCAL. Subsequently, counsel met and

conferred, but Uniloc disagreed that a stay was appropriate and declined to provide any authority

for their position. Instead, Uniloc proposed extending some, but not all, of the WDTX case

activity and deadlines.

         Given there is significant activity underway and upcoming in the WDTX that should now

take place in the NDCAL, pursuant to that court’s rules and procedures,1 and given it may take




1
 For example, depositions in the pending NDCAL Uniloc cases are being coordinated for
efficiency and are subject to a Protective Order that is materially different than the one this Court
entered – over Apple’s objections. In addition, under this Court’s scheduling order, final
contentions are due on November 13, but the NDCAL has very specific requirements for
contentions that differ from this Court.
                                                  1
         Case 6:19-cv-00532-ADA Document 106 Filed 11/11/20 Page 2 of 4




several weeks for this case to be transferred to the NDCAL, the Court should stay this case

pending transfer to the NDCAL. See In re Apple Inc., No. 2020-135, Order at 5 (Fed. Cir. Nov.

9, 2020) (Dkt. 105) (noting that transfer should take top priority and that the court should not

move forward with other substantive activity before addressing transfer). A stay under these

circumstances is also consistent with how the Court recently handled a very similar situation in

the Synkloud v. Adobe case. In that case, following the issuance of a writ of mandamus ordering

transfer, the Court agreed that work should not continue in this District as to the transferred

defendant pending the ultimate transfer to the NDCAL.2 The same result is appropriate here.

       Apple incorporates by reference the arguments and authorities set forth in its motion to

stay pending transfer (Dkt. No. 30, attached hereto as Ex. A), which demonstrate that the Court

has the authority to stay this case and should do so under these circumstances. See also, Id.

Indeed, the considerations supporting a stay are even more pronounced in this case now that the

CAFC has determined that the NDCAL is the clearly more convenient venue.

       Given the time-sensitive nature of these issues, Apple respectfully requests a

teleconference with the Court at the earliest opportunity.




2
 “[I]f the plaintiff seeks to exhaust its rights with respect to a party that the Circuit has told me
ought to be transferred, that’s fine. However, I am not going to require that party to continue to
do anything in the case while that’s happening. I don't think that would be fair. I don’t think
that’s what the Circuit would want me to do.” (Transcript of Telephonic Status Conference at
17, Synkloud Tech., LLC v. Dropbox, Inc. et al., Nos. W-19-cv-525, W-19-cv-526, W-19-cv-
527), attached hereto as Ex. B.
                                                    2
      Case 6:19-cv-00532-ADA Document 106 Filed 11/11/20 Page 3 of 4




                                  Respectfully submitted,
Dated: November 11, 2020
                                  By: /s/ John M. Guaragna
                                      JOHN M. GUARAGNA (Bar No. 24043308)
                                      john.guaragna@dlapiper.com
                                      DLA PIPER LLP (US)
                                      401 Congress Avenue, Suite 2500
                                      Austin, TX 78701-3799
                                      Tel: 512.457.7000
                                      Fax: 512.457.7001

                                        MARK FOWLER (Bar No. 124235)
                                        mark.fowler@dlapiper.com
                                        CHRISTINE K. CORBETT (Bar No. 209128)
                                        christine.corbett@dlapiper.com
                                        ERIK R. FUEHRER (Bar No. 252578)
                                        erik.fuehrer@dlapiper.com
                                        DLA PIPER LLP (US)
                                        2000 University Avenue
                                        East Palo Alto, CA 94303-2214
                                        Tel: 650.833.2000
                                        Fax: 650.833.2001

                                  ATTORNEYS FOR DEFENDANT
                                  APPLE INC.




                                    3
         Case 6:19-cv-00532-ADA Document 106 Filed 11/11/20 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), counsel for Apple has conferred with counsel for Uniloc

in a good-faith effort to resolve the matter presented herein. Uniloc opposes the relief requested

in the instant Motion.

                                              /s/ John M. Guaragna
                                              John M. Guaragna




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 11th day of November 2020, all counsel of record

who are deemed to have consented to electronic service are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(b)(1). Any other counsel

of record will be served by a facsimile transmission and/or first class mail.



                                          /s/ John M. Guaragna
                                              John M. Guaragna




                                                 4
